Citation Nr: 0118654	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-10 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO granted service 
connection for PTSD and assigned an effective date of 
September 13, 1996.  The veteran's disagreement with the 
effective date led to this appeal.  The Board remanded the 
case to the RO in August 2000, and it is now before the Board 
for further appellate consideration.  

Review of the record shows that in a decision dated in August 
1996, the Board denied service connection for PTSD on the 
basis that the claim was not well grounded because the record 
did not include a diagnosis of PTSD.  The veteran has 
submitted a March 1993 VA consultation report that includes a 
diagnosis of PTSD.  The veteran may be attempting raise the 
issue of whether there was clear and unmistakable error (CUE) 
in the August 1996 Board decision.  The Board therefore 
advises the veteran that a motion to revise a Board decision 
based upon CUE must be in writing, signed by the moving party 
or that party's representative, and it must satisfy certain 
other formal requirements.  See 38 C.F.R. §§ 20.1400-20.1411; 
Disabled American Veterans v. Gober, 234 F.3d 682, 698-99, 
704 (discussion of Rule 1404(b) and holding it invalid; 66 
Fed. Reg. 35902 (July 10, 2001) (interim final rule to be 
codified at 38 C.F.R. § 20.1404(b) and 38 C.F.R. § 1409, with 
request for comments).  


FINDINGS OF FACT

1.  In a rating decision dated in October 1993, the RO in 
Cleveland, Ohio, denied service connection for PTSD; in Board 
affirmed the denial of service connection for PTSD in  a 
decision dated in August 1996.  

2.  The veteran requested reconsideration of the August 1996 
Board decision; in a letter dated in January 1997, the Board 
notified the veteran of its denial of his motion for 
reconsideration.  The veteran did not appeal.  

3.  On September 24, 1996, the Board received a letter from 
the veteran stating he was submitting new evidence; attached 
to the letter was a private psychiatric evaluation report 
dated September 13, 1996; it listed a diagnosis of PTSD, 
which the psychiatrist related to the veteran's military 
service.  

4.  In a rating decision dated in January 1998, the RO 
granted service connection for PTSD, effective from September 
13, 1996, the date of the psychiatric evaluation report that 
showed a diagnosis of PTSD related to service.  


CONCLUSION OF LAW

1.  The August 1996 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1100, 20.1104 (2000).  

2.  The criteria for the assignment of an effective date 
earlier than September 13, 1996, for a grant of service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  Review of the record shows that in March 2001, 
the RO notified the veteran about the new law, identified the 
evidence on file or requested by VA, and invited the veteran 
to submit or identify additional evidence in support of his 
claim.  The veteran responded that he could provide no more 
evidence and requested that a decision be made on the 
evidence of record.  As there is no indication that there is 
outstanding evidence that should be obtained, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  

Background

The veteran filed his original claim for service connection 
for PTSD in March 1993.  In rating decision dated in October 
1993, the Cleveland RO denied the claim.  The veteran 
appealed, and in a decision dated in August 1996, the Board 
affirmed the RO decision and denied service connection for 
PTSD because the record did not include a diagnosis of PTSD.  
In September 1996, the veteran requested reconsideration of 
the August 1996 decision.  In a letter dated in January 1997, 
the Board denied the veteran's motion for reconsideration.  
The veteran did not appeal.  

In September 1996, the veteran submitted to the Board a 
report from a private psychiatrist, Nelson J. Williams, Jr., 
M.D., who diagnosed the veteran as having PTSD.  The 
psychiatrist related to the PTSD to the veteran's report of 
having been beaten while incarcerated the brig on board the 
USS Enterprise in service in 1973.  VA hospital summaries 
concerning hospitalization in September 1996 and later, along 
the report of a May 1997 VA psychiatric examination were also 
added to the record.  Those VA reports showed diagnoses of 
PTSD related to service.  

In a rating decision dated in May 1997, the Seattle RO denied 
reopening of the claim.  The basis of the denial was that all 
of the veteran's claimed stressors, other than brig time, 
were unverifiable.  The RO further stated that brig time as a 
stressor was in question because even if the veteran was 
confined to the brig, it would have been due to his own 
misconduct, which is not an acceptable stressor to support a 
PTSD diagnosis.  In a rating decision dated in January 1998, 
the RO revised the May 1997 rating decision on the basis of 
difference of opinion.  The veteran's stressor was accepted 
as verified because there was deemed to be sufficient 
evidence to support that he was confined to the brig while 
aboard the USS Enterprise.  The claim was reopened, and 
service connection was granted for PTSD effective September 
13, 1996, the date of the Dr. William's report.  The VA 
Compensation and Pension Service Director approved the rating 
decision.  The veteran's disagreement with the effective date 
gave rise to the current appeal.  

At his hearing at the RO in November 1998, the veteran argued 
that an effective date back to the date of his original claim 
for service connection for PTSD should be granted because VA 
failed to give him a VA examination, did not attempt to 
obtain Social Security records and did not consider a March 
1993 VA consultation report that includes a diagnosis of 
PTSD.  At the hearing, he testified that he applied for 
Social Security benefits in 1994 and he thought he was 
examined sometime in 1995.  He said the Social Security 
benefits were granted for substance abuse and alcohol.  At 
the hearing, the veteran submitted a copy of the March 1993 
VA consultation report.  He testified that the consultation 
was conducted while he was hospitalized at the VA medical 
center in Chillicothe, Ohio.  It was noted that on the 
consultation report the diagnosis was PTSD with dysthymia and 
substance abuse.  

Subsequent to a remand of the case to the RO by the Board in 
August 2000, the RO obtained extensive records concerning the 
veteran's hospitalization at the VA medical center in 
Chillicothe, Ohio, from February 19 to March 18, 1993.  Those 
records include an admission history and physical examination 
report dated in February 1993.  In the history portion of the 
report, adult illnesses were noted to include substance abuse 
and rule out PTSD.  In an initial social work service 
assessment dated in February 1993, the social worker noted 
that the veteran reported some "flashbacks" and nightmares 
associated with his experiences in Vietnam.  The records also 
included the consultation report dated March 10, 1993.  The 
examiner noted that the veteran reported that while in 
service he was in the Vietnam war zone, but was not in 
combat.  The veteran said that when he returned to the states 
he started to have nightmares of others attacking him.  He 
also reported flashbacks.  He felt he was unfairly treated in 
the Marines and was severely depressed with homicidal and 
suicidal ideas.  He reported that he still had nightmares and 
wanted to stop cocaine.  The diagnoses reported after 
examination were PTSD, dysthymia, and substance abuse - 
cocaine.  Additional records included treatment plans and 
daily progress notes as well as the hospital discharge 
summary.  No record concerning the February to March 1993 VA 
hospitalization, other than the discharge summary, was in the 
claims file at the time of the August 1996 Board decision.  

Analysis

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  As pertinent here, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  In cases involving new and material 
evidence, where evidence other than service department 
records is received within the relevant appeal period or 
prior to the issuance of the appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  
In cases where the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii).  

As noted above, the August 1996 Board decision denied service 
connection for PTSD.  As the Chairman of the Board did not 
order reconsideration, and the veteran did not appeal the 
Board decision, the August 1996 decision became final.  
38 U.S.C.A. §§ 7103, 7104.  The veteran has not alleged CUE 
in the August 1996 Board decision.  Absent revision based on 
CUE in the prior final decision, the assigned effective date 
for the grant of service connection for PTSD can be no 
earlier than August 1996.  

The veteran here has essentially argued that the August 1996 
Board decision is not final because of the failure to obtain 
complete VA hospital records, because of the failure to 
obtain Social Security records and because of the failure to 
give him a VA examination.  The veteran's argument seems to 
rely on Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In 
Hayre, The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that an RO or Board decision 
cannot be final, for purposes of appeal, where VA has 
breached its statutory duty to assist by failing to obtain 
pertinent service medical records specifically requested by a 
claimant, and by failing to provide the claimant with notice 
explaining that the service medical records are not part of 
his VA claims file.  Hayre, 188 F.3d at 1334.  The Federal 
Circuit noted that this defined breach was the sort of 
"grave procedural error" that the United States Court of 
Appeals for Veterans Claims (Court) had consistently found to 
have rendered RO or Board decisions non-final for purposes of 
appeal.  Id. At 1333.  

In this case, the Board does not find the sort of grave 
procedural error that would render the August 1996 Board 
decision non final.  The Board notes that the Court has 
recently addressed both the matter of failure to obtain 
Social Security records and failure to provide a VA medical 
examination, but found that such breaches of a duty to assist 
were not such grave procedural error as to have tolled the 
finality of a prior decision.  In Simmons v. West, 14 Vet. 
App. 84, 90 (2000), the Court established that a breach of 
the duty to assist as defined in Hayre did not occur when VA 
did not carry out, sua sponte, a medical examination.  
Further, in Tetro v. Gober, 14 Vet. App. 100 (2000), the 
Court found that the Board's failure to obtain the veteran's 
Social Security records at the time its 1990 decision denying 
disability pension benefits was not a grave procedural error 
so as to warrant tolling of the finality of its decision.  In 
this case, the veteran testified that he was granted Social 
Security benefits because of substance abuse and alcohol.  As 
there is no indication that the failure to obtain the Social 
Security records was an error of such magnitude that it 
deprived the veteran of a fair opportunity to prevail on his 
claim for service connection for PTSD, the Board concludes 
that the failure to obtain the Social Security records prior 
to the April 1996 Board decision did not give rise to a grave 
procedural error comparable to that in Hayre.  

The Board acknowledges that although they were not in the 
claims file until after the August 1996 Board decision, the 
detailed VA hospital records for the veteran's 
hospitalization from February to March 1993 and the March 
1993 VA consultation report were constructively in the 
possession of VA adjudicators during the consideration of the 
original claim for service connection for PTSD.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The veteran in essence argues that the physical absence from 
the file of these records from the file is the sort of 
"grave procedural error" noted in Hayre.  It is the opinion 
of the Board that in this case the absence of the hospital 
notes and the consultation repot does not amount to a 
violation of the duty to assist.  The record shows that in 
conjunction with the veteran's original claim for service 
connection for PTSD he stated that he had been hospitalized 
at the VA medical center in Chillicothe, Ohio, from February 
to March 1993, and the RO requested records for the veteran 
from that facility.  It obtained the VA hospital discharge 
summary, which was dictated the day following the veteran's 
hospital discharge.  The summary shows that the veteran 
underwent the consultation while hospitalized, which 
indicates the results of the consultation were considered in 
the final Axis I diagnosis, which was cocaine dependence, 
continuous.  As the summary was available for consideration 
by the RO and the Board, there is no indication that the 
error in failing to obtain the complete hospital records and 
consultation report deprived the veteran of a fair 
opportunity to be granted service connection for PTSD.  

As the finality of the August 1996 Board decision is 
undisturbed, the proper effective date for the grant of 
service connection for PTSD based on the reopened claim is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(i).  
Review of the record shows that the Dr. William's psychiatric 
evaluation dated September 13, 1996, was an attachment to a 
letter dated September 18, 1996, from the veteran to the 
Board.  Those documents were received at the Board on 
September 24, 1996.  The RO has assigned an effective date of 
September 13, 1996, for service connection for PTSD.  As 
September 13, 1996, predates the date VA received the new 
claim, no date earlier than September, 13, 1996, may be 
assigned for the grant of service connection for PTSD.  


ORDER

Entitlement to an effective date earlier than September 13, 
1996, for a grant of service connection for PTSD is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

